On November 19, 1908, plaintiff in error sued defendant in error before a justice of the peace in and for the city of Stillwater, in Payne county, on account. There was judgment for defendant and plaintiff prosecuted its appeal to the district court of that county. There, on motion of defendant, the cause was dismissed, and plaintiff brings the case here.
As the only question involved here is conceded to be whether the district court had jurisdiction of this appeal, the law laid down by this court in Holcomb v. C., R.I.   P. Ry. Co.,27 Okla. 667, 112 P. 1023, determines this case. There in the first section of the syllabus, the court said:
"Under the provisions of sections 14 and 18 of article 7 of the Constitution of Oklahoma, there was conferred upon the county courts of the state exclusive appellate jurisdiction of all appeals from judgments of justices of the peace in civil and criminal cases."
The judgment of the trial court is affirmed.
All the Justices concur. *Page 246